Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 14 of U.S. Patent No. 11231834. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of the instant invention seems to narrow the input device to a microphone, while Claim 7 of U.S. Patent No. 11231834 seems to narrow the user interface to a hierarchy of selectable options. However, a microphone is a known type of input device, and hierarchy of selectable options is a known type of user interface. 
Additionally, claim 18 of the instant invention is drawn to a method while Claim 14 of U.S. Patent No. 11231834 is drawn to a system. However, the different classes of patentable subject matter will not seem to overcome a double patenting rejection.


Claim 8 of instant invention
Claim 7 of U.S. Patent No. 11231834
A system comprising: a microphone configured to provide speech data; a vehicle user interface; and a processor configured to: monitor user activities based on sensor data collected by at least one sensor of a vehicle, wherein the sensor data is associated with user activities in the vehicle, and the sensor data includes the speech data; present user selectable options via the vehicle user interface; provide the collected sensor data as an input to a prediction model, wherein the prediction model is generated by extracting features from the sensor data, and the prediction model is configured to identify a predicted option as an output; and instruct the vehicle user interface to present the predicted option.
7. A system, comprising: - a user interface in communication with a vehicle; a tiered menu system comprising a hierarchy of selectable options; a first input system of the user interface configured to receive user input data; a first output system of the user interface configured to present at least a portion of the user selectable options and prompt user action; and a communication interface configured to transmit to a computing system, a series of user input data received from at least the first input system, wherein the computing system is configured to extract features from the series of user input data and generate a prediction model based on a first cluster of features, wherein the computing system is further configured to extract a second cluster of features, establish a confidence level of the second cluster of features against the prediction model, and identify at least one predicted option based on the prediction model when the confidence level is higher than a predetermined threshold; and the communication interface configured to instruct the first output system to present the at least one predicted option.  



Claim 18 of instant invention
Claim 14 of U.S. Patent No. 11231834
A method comprising: monitoring user activities based on sensor data collected by at least one sensor of a vehicle; providing the collected sensor data as an input to a prediction model, wherein the prediction model is generated by extracting features from the sensor data, and the prediction model is configured to identify a predicted option as an output; and instructing a vehicle user interface to present the predicted option.
18. The method of claim 16, wherein the extracting features from the sensor data comprises extracting a cluster of features from the sensor data, the method further comprising: establishing a confidence level of the cluster of features against the prediction model; wherein the predicted option is identified when the confidence level is higher than a threshold.
14. A system, comprising: a processor; a memory that stores a plurality of instructions, which, when executed, causes the processor to: monitor user activities obtained from a first input system of a vehicle user interface; present user selectable options and prompt user action via a first output system of the vehicle user interface; transmit to a computing system, a set of user activities obtained from at least the first input system, wherein the computing system is configured to extract features from the set of user activities and generate a prediction model based on a first cluster of features, wherein the computing system is further configured to extract a second cluster of features, establish a confidence level of the second cluster of features against the prediction model, and identify a predicted option based on the prediction model when the confidence level is higher than a predetermined threshold; and instruct the first output system to present the prediction model.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipatedby Basson et al. (US20060190822, Basson).

As to claim 1, Basson shows:
A system comprising:
a processor; and memory (¶ [0030]) that stores a plurality of instructions, which, when executed, cause the processor to:
monitor user activities based on data collected by at least one sensor of a vehicle (¶ [0030], [0023]) (e.g. a current environment data storage 232 receives input from environment sensor 102 (not shown); current user-condition data storage 234 receives currently sensed data from user condition sensor 104 (not shown); and current operational control data storage 236 receives currently measured control data from control status sensor 106; sensors 102, 104, 106 may be coupled to a vehicle);
present (e.g., through simple addition) user selectable options (e.g., widgets) via a vehicle user interface (¶ [0046], [0047], [0053]-[0055]) (e.g., GUI elements may be simply added to GUI windows; two buttons, a map and arrows may be created on a navigation screen);
transmit, to a computing system, sensor data regarding a set of user activities (¶ [0030] ) (e.g., A modeling module (described in more detail below) 238 receives input from each of the data storages 232, 234, 236), 
wherein the sensor data is collected by the sensor (¶ [0030], [0023]) (e.g. a current environment data storage 232 receives input from environment sensor 102 (not shown); current user-condition data storage 234 receives currently sensed data from user condition sensor 104 (not shown); and current operational control data storage 236 receives currently measured control data from control status sensor 106; sensors 102, 104, 106 may be coupled to a vehicle), and 
wherein the computing system is configured to 
extract features from the set of user activities (¶ [0033]) (e.g., accepting a set of training instances with input features and associated values, and an output or predicted features) and 
generate a prediction model (¶ [0033]) (e.g., . modeling module 238 is a supervised learning algorithm. A supervised learning algorithm accepts a set of training instances with input features and associated values, and an output or predicted features. The supervised learning algorithm selects the best model for the data, from a set of hypotheses. This model is the model that best predicts the output feature given the input features according to some objective function), and to 
identify a predicted option based on the prediction model (¶ [0033]) (e.g., . The supervised learning algorithm selects the best model for the data, from a set of hypotheses. This model is the model that best predicts the output feature given the input features according to some objective function.);
receive, from the computing system, the predicted option (¶ [0061]) (e.g., deciding what user interfaces to display to the user.);
and instruct the vehicle user interface to present the predicted option (¶ [0076], [0018]) (e.g., the modifiable interface is modified based upon the newly-created mode; At step 316, conditions are sensed after invoking the new interface, to identify how the sensed conditions have changed after invoking the new interface; modifying the UI may reasonable include adding to an existing interface).

As to claim 2, Basson shows:
The system of claim 1, wherein the at least one sensor includes a microphone configured to provide speech data (¶ [0038]).

As to claim 3, Basson shows:
The system of claim 2, wherein user input data regarding touch screen usage is collected, and the speech data and user input data are used to generate the prediction model (¶ [0076], [0075]) (e.g., conditions are sensed after invoking the new interface, to identify how the sensed conditions have changed after invoking the new interface; process proceeds to step 312, where a new interface is developed based upon modeling algorithms being applied to the newly-sensed conditions).

As to claims 4, 9,  Basson shows:
wherein a time duration included in the speech data is used to generate the prediction model (¶ [0064]).

As to claim 6, Basson shows:
The system of claim 1, wherein the user activities include behavior in operating the vehicle (¶ [0063]).

As to claim 7, Basson shows:
The system of claim 1, wherein the user activities include a location of the user in the vehicle (¶ [0025]) (e.g., seat motion sensors can measure movement of a person's position in the seat.).


As to claim 8, Basson shows:
A system comprising:
a microphone configured to provide speech data (¶ [0006]);
a vehicle user interface (¶ [0006]);
and a processor configured to:
monitor user activities based on sensor data collected by at least one sensor of a vehicle (¶ [0030], [0023]) (e.g. a current environment data storage 232 receives input from environment sensor 102 (not shown); current user-condition data storage 234 receives currently sensed data from user condition sensor 104 (not shown); and current operational control data storage 236 receives currently measured control data from control status sensor 106; sensors 102, 104, 106 may be coupled to a vehicle), 
wherein the sensor data is associated with user activities in the vehicle (¶ [0027]) (e.g., operational control status sensor 106 monitors the operational aspects of the controllable element 100), and 
the sensor data includes the speech data (¶ [0038]) (e.g., The drivers speech can be detected using speech recognition methods and a ratio of clear or audible speech to unclear or inaudible speech can be determined);
present user selectable options via the vehicle user interface (¶ [0042]) (e.g., displaying a map with the most essential information elements and zoomed in);
provide the collected sensor data as an input to a prediction model (¶ [0030] ) (e.g., A modeling module (described in more detail below) 238 receives input from each of the data storages 232, 234, 236), 
wherein the prediction model is generated by extracting features (e.g., a ratio) from the sensor data (e.g., speech) (¶ [0038]) (e.g., drivers speech can be detected using speech recognition methods and a ratio of clear or audible speech to unclear or inaudible speech can be determined.), and 
the prediction model is configured to identify a predicted option as an output (¶ [0061]) (e.g., predictions can then be used by a control system to decide what user interfaces to display to the user);
and instruct the vehicle user interface to present the predicted option (¶ [0028]) (e.g., processor/controller 130 serves multiple functions, including functioning as the predictor of desired user states 004 and predictor of desired user interfaces 005, and these predictions are used to generate user interfaces).

As to claim 10, Basson shows:
The system of claim 8, wherein the user activities include behavior in adjusting a volume level of an audio system of the vehicle (¶ [0065]).

As to claim 12, Basson shows:
The system of claim 11, wherein the predicted option is a reduction in volume of an audio system of the vehicle (¶ [0067]) (e.g., determining a probability that the driver will silence the system at each different attention load level).

As to claim 13:
The system of claim 8, wherein timing between samples of the speech data is used as an input to the prediction model (¶ [0064]) (e.g., Response lag time, (the number of milliseconds between a question being presented verbally to the driver and the time that the driver responds to the question);.

As to claim 16:
A method comprising:
monitoring user activities based on sensor data collected by at least one sensor of a vehicle (¶ [0030], [0023]) (e.g. a current environment data storage 232 receives input from environment sensor 102 (not shown); current user-condition data storage 234 receives currently sensed data from user condition sensor 104 (not shown); and current operational control data storage 236 receives currently measured control data from control status sensor 106; sensors 102, 104, 106 may be coupled to a vehicle);
providing the collected sensor data as an input to a prediction model (¶ [0030] ) (e.g., A modeling module (described in more detail below) 238 receives input from each of the data storages 232, 234, 236), 
wherein the prediction model is generated by extracting features from the sensor data (¶ [0033]) (e.g., accepting a set of training instances with input features and associated values), 
and the prediction model is configured to identify a predicted option as an output (¶ [0033]) (e.g., . The supervised learning algorithm selects the best model for the data, from a set of hypotheses. This model is the model that best predicts the output feature given the input features according to some objective function.);
and instructing a vehicle user interface to present the predicted option (¶ [0076], [0018]) (e.g., the modifiable interface is modified based upon the newly-created mode; At step 316, conditions are sensed after invoking the new interface, to identify how the sensed conditions have changed after invoking the new interface; modifying the UI may reasonable include adding to an existing interface).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US20060190822, Basson).

As to claim 5:
Basson shows a system substantially as claimed, as specified above. 
Basson further shows: wherein 
Basson further shows: wherein the touch screen usage includes 
Basson fails to specifically show: the touch screen adjusting a volume level.
It would have been obvious to one of ordinary skill in the art, having the teachings of Basson to alter the disclosure of Basson to include a touch screen adjusting a volume level 
One would have been motivated to make such combination because a way to provide a user a widget most suitable to a driver that provides minimum distraction would have been obtained and desired, as expressly taught by Basson (¶ [0055]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US20060190822, Basson) in view of Zhao et al. (US20180178808, Zhao).

As to claims 14, 15:
Basson shows a system substantially as claimed, as specified above. 
Basson fails to specifically show: wherein the speech data includes conversation between at least two passengers of the vehicle; wherein: the predicted option is a reduction in volume of an audio system; and the predicted option is based at least in part on identification of the conversation by the prediction model.
In the same field of invention, Zhao teaches: occupant-status prediction system. Zhao further teaches: wherein the speech data includes conversation between at least two passengers of the vehicle; wherein: the predicted option is a reduction in volume of an audio system; and the predicted option is based at least in part on identification of the conversation by the prediction model (¶ [0096]) (e.g., provides recommendations based on the action of one or more occupants; the actions may include occupants are engaging in conversation; the recommendations may to reduce the music volume, or to turn off the music).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Basson and Zhao before the effective filing date of the invention, to have combined the teachings of Zhao with the system as taught by Basson. 
One would have been motivated to make such combination because a way to activate vehicle systems that occupants prefer would have been obtained and desired, as expressly taught by Zhao (¶ [0006]).

Claims 11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US20060190822, Basson) in view of Penilla et al. (US20170061965, Penilla).

As to claims 11, 17-20:
Basson shows a system, and method, substantially as claimed, as specified above. 
Basson fails to specifically show: wherein the predicted option is based on detecting input from the microphone of a time duration that exceeds a threshold;
further comprising extracting features from data regarding touch screen usage that are used to generate the prediction model; wherein the extracting features from the sensor data comprises extracting a cluster of features from the sensor data, the method further comprising: establishing a confidence level of the cluster of features against the prediction model; wherein the predicted option is identified when the confidence level is higher than a threshold;
wherein the predicted option is identified when a confidence level is higher than a threshold;
wherein the confidence level is based on a cluster of features extracted from the sensor data.

In the same field of invention, Penilla teaches: occupant-status prediction system. Penilla further teaches: a predicted option being based on detecting input from the microphone of a time duration that exceeds a threshold (¶ [0289], [0291]) (e.g., provides recommendations and/or settings or responses, based on the learned information obtained by taking a sample of audio, processing the audio to identify analog characteristics (e.g., utterance sample, magnitude, frequency, durations between peaks in frequency/magnitude));
extracting features from data regarding touch screen usage that are used to generate the prediction model (¶ [0059]);
further comprising extracting features from data regarding touch screen usage that are used to generate the prediction model; wherein the extracting features from the sensor data comprises extracting a cluster of features from the sensor data (e.g., car starts at 8am, temperature of heating system), the method further comprising: establishing a confidence level (e.g., 75%) of the cluster of features against the prediction model; wherein the predicted option is identified when the confidence level is higher than a threshold (¶ [0200], [0282]) (e.g., a confidence score can be generated for determining how to respond to the user, for example, whether to prompt the user to start the car at 7:55am);
wherein the predicted option is identified when a confidence level is higher than a threshold (¶ [0042]-[0043], [0200], [0282]) (e.g., a confidence score can be generated for determining how to respond to the user, for example, whether to prompt the user to start the car at 7:55am);
wherein the confidence level is based on a cluster of features extracted from the sensor data (¶ [0042]-[0043], [0200], [0282]) (e.g., the vehicle system will incorporate into learning history and algorithms for future decision making that the user likes not asking for permission to set the seat heater when the ambient temperature in the vehicle is below 45 degrees Fahrenhei).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Basson and Penilla before the effective filing date of the invention, to have combined the teachings of Penilla with the system, and method, as taught by Basson. 
One would have been motivated to make such combination because a way to identify who in the vehicle is speaking would have been obtained and desired, as expressly taught by Penilla (¶ [0290]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ricci			[U.S. 9082239], Intelligent Vehicle For Assisting Vehicle Occupants
Grossman		[U.S. 9513698], controlling function of a vehicle based on location
Bates et al.		[U.S. 20210061471], PREDICTIVE PREFERENCE SELECTION FOR IN-VEHICLE ENTERTAINMENT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/23/2022